Case 2:17-cv-02120-JPM-jay Document 185 Filed 01/15/19 Page 1 of 1                    PageID 6666




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  ELAINE BLANCHARD, KEEDRAN                      )
  FRANKLIN, PAUL GARNER, and                     )
  BRADLEY WATKINS,                               )
                                                 )
         Plaintiffs (dismissed),                 )
                                                 )
  and                                            )         Case No. 2:17-cv-2120-JPM-egb
                                                 )
  ACLU OF TENNESSEE, INC.,                       )
                                                 )
         Intervening Plaintiff,                  )
                                                 )
  v.                                             )
                                                 )
  CITY OF MEMPHIS, TENNESSEE,                    )
                                                 )
         Defendant.                              )


         ORDER DOCKETING MATERIALS SUBMITTED BY CITY OF MEMPHIS


        In its October 26, 2018 Order, the Court required the City to submit certain materials as

 part of the sanctions imposed. (ECF No. 151 at PageID 6274-75.) The City submitted those

 materials to the Court on January 14, 2019. The Court hereby dockets the City’s submitted

 documents as attachments to this Order. The ACLU of Tennessee, Inc. shall, by February 4,

 2019, file any objections to said proposals or, if there are no objections, a document stating that

 there are no objections. (See ECF No. 151 at PageID 6274-75.)


                IT IS SO ORDERED, this 15th day of January, 2019.


                                                       /s/ Jon McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE
